DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed 28 June 2022 have been fully considered but are not persuasive.
Applicant argues that Wang does not teach “receiving, from the near-memory database accelerator, an indication that results of the database operation are available.”  Examiner respectfully disagrees.  Wang teaches receiving a signal on the system bus indicating the results.  Wang ¶ 0054.  Whatever differences that may exist between Wang and the instant application’s disclosure at [0141] are not claimed.  The claims are silent as to the form of the indication, and the signal on the bus is an indication under a broadest reasonable interpretation.
Applicant argues that Wang does not teach “a near-memory database accelerator driver” that “receive[s] an indication from the near-memory database accelerator that results of the database operation are available.”  Examiner respectfully disagrees.  The driver is a thing that is “executed by a central processor node that can be separate from the hardware of the near-memory database accelerator system.”  Specification [076].  As above, the CPU – which inherently is executing – receives a signal on the system bus indicating the results.  Wang ¶ 0054.  Whatever process is executing on the CPU to receive these results is the driver as claimed.
Applicant argues that Wang does not teach “the retrieving bypasses the near-memory database accelerator engine.”  Examiner respectfully disagrees.  The near-memory compute module of Wang is not the near-memory database accelerator engine of Wang; the processor cores 514 and off-load engines 515 are.  Wang Fig. 5.  Nothing in Wang’s description describes that the communication pathway between the DRAM and the CPU relies on either the processor cores or the off-load engines, and therefore these are bypassed.
Applicant argues that Wang does not teach “retrieving the results directly from the device memory to a central processing unit.”  One of ordinary skill in the art would understand “directly” to require a hardware pathway between the memory and the CPU that encompasses, inter alia, memory controllers, system bus, and the like.  This arrangement is taught by Wang.  Wang Fig. 5.
Applicant challenges Examiner’s official notice that “MongoDB generates requests using an API.”  Examples of this can be found on MongoDB’s documentation website, located at https://api.mongodb.com, and a further example of the use of a MongoDB API is attached to this office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9-11, 13-15, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., US 2019/0212918 A1 (hereinafter “Wang”).

As per claim 1, Wang teaches:
in an in-memory database management system environment, receiving a request to perform a database operation on a plurality of values represented in source data, wherein the source data is stored in device memory of a near-memory database accelerator (Wang ¶¶ 0075-77), where a database operation on an IMDB is offloaded to a near memory compute module on a CDIMM containing data stored in DRAM devices – the claimed device memory;
offloading the database operation to the near-memory database accelerator (Wang ¶ 0050), where the operation is offloaded to the near-memory compute module; and
receiving, from the near-memory database accelerator, an indication that results of the database operation are available (Wang ¶¶ 0051-55), where placing the operation results on the system bus is the claimed receiving.

As per claim 2, the rejection of claim 1 is incorporated, and Wang further teaches:
the plurality of values represented in source data are stored in compressed form in a main store of an in-memory database management system (Wang ¶ 0075), where the uncompress operation decompresses compressed data.

As per claim 3, the rejection of claim 1 is incorporated, and Wang further teaches:
before receiving the request, storing the source data in the device memory of the near-memory database accelerator as specified by in-memory database management system configuration information (Wang ¶ 0077), where the data is stored in the DRAM devices of the CDIMM containing the near memory compute module.

As per claim 4, the rejection of claim 1 is incorporated, and Wang further teaches:
the request is received from an in-memory database management system via an application programming interface (API) for a scan database operation (Wang ¶ 0077), where official notice is taken that MongoDB generates requests using an API, including scan database operations.

As per claim 6, the rejection of claim 1 is incorporated, and Wang further teaches:
the source data comprises an in-memory database component stored in the device memory of the near-memory database accelerator (Wang ¶ 0077), where the database is stored in DRAM devices 519 – claimed device memory – of the near memory compute module; and
the near-memory database accelerator performs the database operation on the in-memory database component stored in device memory of the near-memory database accelerator (Wang ¶¶ 0075-77), where the near memory compute module performs the database operation.

As per claim 9, the rejection of claim 1 is incorporated, and Wang further teaches:
the near-memory database accelerator comprises a database accelerator engine co-resident with device memory and configured to execute the database operation (Wang Fig. 5), where the near memory compute module is co-resident with the DRAM; and
the device memory is separate from a central processing node (Wang Fig. 5), where the DRAM is separate from the CPU core on the host controller.

As per claim 10, the rejection of claim 1 is incorporated, and Wang further teaches:
the request is received at a central processing unit (Wang ¶ 0077), where requests are generated at IMDB software running on a CPU;
the device memory is directly accessible by the central processing unit (Wang Fig. 5; ¶ 0073), where the device memory is accessible – DRAM – is directly accessible; and
the near-memory database accelerator comprises a database accelerator engine separate from the central processing unit, wherein the database accelerator engine is configured to execute the database operation (Wang Fig. 5, ¶ 0077), where the near memory compute module – the claimed database accelerator engine – is separate from the CPU Core.

As per claim 11, the rejection of claim 10 is incorporated, and Wang further teaches:
the offloading relieves a central-processing-unit-to memory data path for processing other than the database operation (Wang ¶ 0075), where general memory access operations, aside from those generated as part of a database operation, are off-loaded to the near memory compute module.

As per claim 13, the rejection of claim 1 is incorporated, and Wang further teaches:
the request is received from an in-memory database application by a near-memory database accelerator driver that interacts with the near-memory database accelerator on behalf of the in-memory database application (Wang Fig. 5), where requests are received by memory controller 105 and transaction processor 530 on behalf of the near memory compute module.

As per claim 14, the rejection of claim 10 is incorporated, and Wang further teaches:
the database operations are performed in situ in the device memory by the near-memory database accelerator (Wang ¶ 0075, “inside CDIMM 502”).

As per claim 15, the rejection of claim 1 is incorporated, and Wang further teaches:
the database operation is performed by a near-memory database accelerator engine of the near-memory database accelerator (Wang ¶ 0075), where the processor cores execute the database operation; and 
retrieving the results directly from the device memory to a central processing unit, wherein the retrieving bypasses the near-memory database accelerator engine (Wang ¶ 0066, 0075), where the results are retrieved directly from the data signal from the CDIMM over the bus without using the processor cores 514.

As per claim 17, Wang teaches:
one or more processing units (Wang Fig. 5), where CPU core is a processing unit;
main memory or extended memory directly accessible by the one or more processing units (Wang Fig. 5; ¶ 0073), where the device memory is accessible – DRAM – is directly accessible; and
a near-memory database accelerator driver configured to receive a request to perform a database operation on source data stored in device memory of a near-memory database accelerator comprising at least one database accelerator engine separate from the one or more processing units, offload the database operation to the near-memory database accelerator for execution by the at least one database accelerator engine separate from the one or more processing units, and receive an indication from the near-memory database accelerator that results of the database operation are available (Wang Fig. 5, ¶ 0077), where the near memory compute module – the claimed database accelerator engine – is separate from the CPU Core, where requests are received by memory controller 105 and transaction processor 530 on behalf of the near memory compute module, where a database operation on an IMDB is offloaded to a near memory compute module on a CDIMM containing data stored in DRAM devices – the claimed device memory;
wherein the main memory or extended memory comprises the device memory of the near-memory database accelerator (Wang Fig. 5), where the DRAM is used by both CPU Core and Near Memory Compute Module.

As per claim 19, the rejection of claim 17 is incorporated, and Wang further teaches:
the one or more processing units retrieve results of the database operations computed by the at least one database accelerator engine via memory mapped I/O (Wang ¶ 0066), where the results are retrieved directly from the data signal from the CDIMM.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 2019/0212918 A1 (hereinafter “Wang”), in view of Haller et al., US 2018/0284992 A1 (hereinafter “Haller”).

As per claim 5, the rejection of claim 1 is incorporated, but Wang does not teach:
the request is received from an in-memory database management system as a result of determining, within the in-memory database management system, that the database operation of the request is to be offloaded.

The analogous and compatible art of Haller, however, teaches only offloading particular computation tasks to a near memory computation unit based on the characteristic of the task to be performed (Haller ¶ 0038).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Haller with those of Wang to determine whether the IMDB computation task is the kind that is “highly repetitive and that can be performed advantageously and quicker by specialized hardware circuits” such as the near-memory compute module of Wang, in order to accelerate processing of database tasks.

Claims 7-8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 2019/0212918 A1 (hereinafter “Wang”), in view of Gopal et al., US 2019/0034493 A1 (hereinafter “Gopal”).

As per claim 7, the rejection of claim 6 is incorporated, and Wang further teaches:
the source data is compressed (Wang ¶ 0075), where the uncompress operation decompresses compressed data.

Wang, however, does not teach:
the request comprises compression information of the source data that is used by the near-memory database accelerator for decompression of the source data.

The analogous and compatible art of Gopal, however, teaches a request comprising compression information of source data used by an in memory database for decompression of the source data (Gopal ¶ 0058).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Gopal with those of Wang to include compression information of the source data in a request to perform a database operation on an in memory database in order to take advantage of the bit-packing compression of Gopal.

As per claim 8, the rejection of claim 7 is incorporated, but Wang does not teach:
the source data is compressed according to a bit-packed compression format, and the compression information specifies a number-of-bits for the bit-packed compression format.

The analogous and compatible art of Gopal, however, teaches a request comprising compression information specifying a number-of-bits for bit-packed source data used by an in memory database for decompression of the source data (Gopal ¶ 0058).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Gopal with those of Wang to include a number-of-bits for bit-packed source data in a request to perform a database operation on an in memory database in order to take advantage of the bit-packing compression of Gopal.

As per claim 20, Wang teaches:
receiving, from an in-memory database management system, an application programming interface (API) call requesting that a database operation be offloaded to a near-memory database accelerator, wherein the database operation is performed on an in-memory column of a database table (Wang ¶ 0077), where official notice is taken that MongoDB generates requests using an API;
responsive to the API call, sending a request to a near-memory database accelerator
receiving an indication from the near-memory database accelerator that the database operation has completed; and
notifying the in-memory database management system that the database operation has completed.

Wang, however, does not teach:
an in-memory column of a database table that is compressed according to bit-packed compression format, and the API call specifies a number-of-bits parameter;
wherein the sending comprises relaying the number-of-bits parameter and the near-memory database accelerator performs the database operation with the number-of-bits parameter;

The analogous and compatible art of Gopal, however, teaches a request comprising compression information specifying a number-of-bits for bit-packed source data used by an in memory database for decompression of the source data (Gopal ¶ 0058).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Gopal with those of Wang to include a number-of-bits for bit-packed source data in a request to perform a database operation on an in memory database in order to take advantage of the bit-packing compression of Gopal.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 2019/0212918 A1 (hereinafter “Wang”), in view of Mittal et al., US 2015/0261860 A1 (hereinafter “Mittal”).

As per claim 12, the rejection of claim 1 is incorporated, and Wang further teaches:
the source data comprises database table values in column format (Wang ¶ 0043 (structured applications (e.g., in-memory database management)”).

Wang, however, does not teach:
the database operation comprises a table scan for a specified predicate; or
the results indicate for which database column values the specified predicate is valid.

The analogous and compatible art of Mittal, however, teaches a database query where a table is scanned for records matching a specified predicate, and results are returned for which database column values the specified predicate is valid (Mittal ¶ 0022).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Mittal with those of Wang to implement the operation returning a bitmap of columns for which the predicate specified by a query is valid as in Mittal using the near memory compute module of Wang in order to accelerate the query of Mittal.

Allowable Subject Matter
Claims 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not teach returning return a partial completion result if the results are too large for an output buffer capacity specified in a request submitted to a near-memory database accelerator.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159